   Case 3:20-cv-00832-E Document 2-1 Filed 04/09/20                   Page 1 of 3 PageID 92



                              UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 Oscar Sanchez, Marcus White, Tesmond                 Civil Action No. 3:20-cv-00832
 McDonald, Marcelo Perez, Roger Morrison,
 Keith Baker, Paul Wright, Terry McNickels,
 and Jose Munoz; on their own and on behalf
 of a class of similarly situated persons;

                        Petitioners/Plaintiffs,
         v.

 DALLAS COUNTY SHERIFF MARIAN
 BROWN, in her official capacity; DALLAS
 COUNTY, TEXAS;

                 Respondents/Defendants

  [PROPOSED] ORDER GRANTING PLAINTIFFS’ MOTION FOR A TEMPORARY
                       RESTRAINING ORDER

The Plaintiffs’ Motion for Temporary Restraining Order is GRANTED:

       1. It is ORDERED that within six hours of this order (by _______ [a.m./p.m.] today),

Defendants shall provide the Plaintiffs and this Court with a list of all individuals who are currently

detained at the Dallas County Jail who meet any of the following criteria:

   •   Have lung disease, including asthma, chronic obstructive pulmonary disease (e.g.
       bronchitis or emphysema), or other chronic conditions associated with impaired lung
       function;

   •   Have heart disease, such as congenital heart disease, congestive heart failure and coronary
       artery disease;

   •   Have chronic liver or kidney disease (including hepatitis and dialysis patients);

   •   Have diabetes or other endocrine disorders;

   •   Have epilepsy;

   •   Have hypertension;

   •   Have a compromised immune system (such as from cancer, HIV, receipt of an organ or
       bone marrow transplant, as a side effect of medication, or other autoimmune disease);

                                                  1
   Case 3:20-cv-00832-E Document 2-1 Filed 04/09/20                   Page 2 of 3 PageID 93



    •   Have blood disorders (including sickle cell disease);

    •   Have inherited metabolic disorders;

    •   Have a history of stroke;

    •   Have a developmental disability;

    •   Are now or have been pregnant within the last two weeks;

    •   Are 50 years of age or older; and/or

    •   Have any other condition identified either now or in the future as being a particular risk for
        severe illness and/or death caused by COVID-19.

        2.      Within 24 hours after that list has been submitted (by _______ [a.m./p.m.]

tomorrow), Defendants shall release the persons on the list absent proof of judicially-recorded

findings by clear and convincing evidence that the individual poses such a serious risk of flight or

danger to others that no other conditions can mitigate. The Court will schedule a hearing at

_______ [a.m./p.m.] on ___________________, 2020 to resolve any disputes about whether

certain listed individuals are entitled to release.

        3.      Defendants shall provide all persons on the list described in Paragraph 1

educational resources on COVID-19 including instructions that they should self-isolate for the

CDC-recommended period of time (currently 14 days) following release.

        4.      Defendants remain free to voluntarily release any person or group of people

currently incarcerated at the Dallas County Jail to the extent allowed by law.

        5.      Following immediate release of all Medically-Vulnerable Subclass Members, a

plan, to be submitted to the Court in three (3) days from the date of this Order and overseen by a

qualified public health expert agreed upon by the parties or ordered by the Court pursuant to Fed.

R. Evid. 706, which outlines:




                                                      2
   Case 3:20-cv-00832-E Document 2-1 Filed 04/09/20                 Page 3 of 3 PageID 94



            a. Specific mitigation efforts, in line with CDC guidelines, to prevent, to the degree
               possible, contraction of COVID-19 by all Class Members not immediately
               released;

            b. A housing and/or public support plan for any released Class or Subclass Members
               whose testing confirms have been exposed to or infected with COVID-19 and who
               do not readily have a place to self-isolate for the CDC-recommended period of time
               (currently 14 days).

            c. An evaluation of whether the release of the Subclass Members permits adequate
               social distancing and whether other categories of prisoners must be released to
               provide for compliance with CDC guidelines.

       6.      This Temporary Order is valid for a limited period of 14 days or until further order

of this Court, and the Court’s ruling is subject to change based on a more fully developed record

at preliminary injunction proceedings.

       DONE AND ORDERED this ____ day of April 2020.




                                                                      United States District Judge
Copies furnished to: All Counsel of Record




                                                3
